Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-17-00582-CV

                            IN THE INTEREST OF R.F., JR.

                 From the 218th Judicial District Court, Frio County, Texas
                            Trial Court No. 15-07-00262CVF
                   Honorable Melissa Uram-Degerolami, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Because appellant is indigent, no costs of this appeal are assessed.

      SIGNED March 14, 2018.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice